                                                                                                                                                       J /6


                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                         EASTERN .DISTRICT
                                                                                                                  I;             ,
                                                                                                                                      OF TENNESSEE
                                                                                                                                   . i ,, ;,
                                                                                                            AT          !) /"'/-
                                                                                                                     . . r.
                                                                                                                                       t t f'...                       r .~       ~ .. \ . /
                                                                                                                                                                                            I'    >
                                                                                                                                                                                                  ,   t~
                                                                                                                                                                                                              I




                                                                                                                                                                              )
                                                                                                                                                                              )
                                                                                                                                                                              )
                                                                                                                                                                              )
   Name of plaintiff (s)                                                                                                                                                      )
                                       , ,;; •. ·_
                                                .                   f         1 .,
                                                                                             *              ~   JI       I
                                                                                            J;f;ih ... · ,:.., 1\_) · r.il1
                                                                                                                              \                   ,.        /      I

                                                                                                                                                                       .t )
   V.
        ·-   ;.    •      •
                               j\~·· . \
                                       F             I[       ' •
                                                                              ~
                                                                                       .   I'     '"4•            '-'"                        ,

                                                                                                                                                                              )                       CaseNo.                            j :?il -roe-l~
                                                                                                                                                                              )                              (to be assigned by Clerk)
                                                                                                                                                                              )
                                                                                                                                                                              )                                                        Crjtzc~/ PopJi·h
                                                                                                                                                                              )
 .~f
., (1                   : .j-~ .t.·,
                                       :
                                               t
                                                                    ;#
                                                                    \-'
                                                                              "
                                                                                              .

                                                                                           1+..__
                                                                                                      .         ·;




                                                                                                     :~i! / ~!\;_.,' ;'~,. •,_ ,:   :- ', •
                                                                                                                                                                              )
  ....,. 1,.; •_        ! ~t               r       / "I,. '"/ :-'>-.~....         1·                                                     -.
                                                                                                                                                                              )
        .Y        .-.           I ,            c _.       {     ,_.._.    I       •}
                                                                                                                                                       ,_,. ..,,
   Name of defendari't (s)                                                                                                                                                    )

                                                                                                                                                                       COMPLAINT

   1. A short and plain statement of the grounds for filing this case in federal court (include federal
   statutes and/or U.S. Constitutional provisions, if you know them):

         r \.
                                                                                              •')
                                                         ._t~:] .            l           , ,. ./ ~
        _; )1,                                                                                                                                                                          ... ...       ;~ >I
                                                                                                                                                                                                                  ._:_,_ '...-i~   J   -Ii:": J 1-:.·v..""·,   r   ··1.,,.<Y f   ., ~;~ --'.:_- ,; •·, ,. .(--.




   street address
                                                                                                                                                                                        t      A'~~


   - - --~-~ . ~- - - - - .- ~-,,--- -=~--'-' (~
                                               -~~· - - - - - - - - -
                                                                                                                         state                                         zip code                                          telephone number

   (if more than one plaintiff, provide the same information for each plaintiff below)




                                                                                                                                                                                     1


Case 3:21-mc-00013-KAC-DCP Document 1 Filed 02/08/21 Page 1 of 8 PageID #: 1
 5. A demand for judgment for the relief you seek (list what you want the Court to do):

        a.


                        ~-1,,~'
        b.            -:,2(~
                                  i"




        C.




        d.

                                                                                                  r

 I (We) hereby certify under penalty of perjury that the above complaint is true to the best of
 my (our) information, knowledge and belief.
               ...c   4 :.''"""        •




 Signed this            }tt, \ UJ          dayof_~(-,,~_ _ _ _ _,,20                 Ql.




                                                              Sigttature of plaintiff (s)




                                                  3




Case 3:21-mc-00013-KAC-DCP Document 1 Filed 02/08/21 Page 2 of 8 PageID #: 2
             county                                                                                      state                                                      zip code

                 ore ,t~~~ one defendant, providi""t9e samy i11f0:r;mation for ea9h defend~nt below)
                     l/ '.'~}, ~,:'.·;~,, /'"',✓-; .! _\{~· , ,. . '-   .l ~,<ic:/"<:>   .,/! . : /!   /l /   1 .··}; ;:   . ,,,   .,-:. ·~..   .   . .                4 :· .··; .                , ·.


                                                                                                                                                                                                              I




 4. Short and plain statement of your claim (state as briefly as possible the facts of your case and
 how each defendant is involved. You may use additional paper if necessary):



                                                                                                                                                                                                         .
                                                                                                                                                                                                         ,;



                                                                        ;t";c:,
                                                                        ~,:,:,;;,, ~;'



                                                                                                                                                    ~v''"o":;,.,                         ¥",


                                                                                                                                                               /fs. .L:•z~ \'

                                                                                                                                                                                   i:
                                                                                                                                                                                •leii,i~ . ,4,,
                                                                                                                                                                                   ,, ;/<'




   ;                                            ·. . ,_ i
  /;,,       (
                                       i'A I J •




  ljr•~,,:
  ·i
  ii         ''<.'




                                                                                                        2




Case 3:21-mc-00013-KAC-DCP Document 1 Filed 02/08/21 Page 3 of 8 PageID #: 3
                                                                       i ;}'




Case 3:21-mc-00013-KAC-DCP Document 1 Filed 02/08/21 Page 4 of 8 PageID #: 4
V.      RELIEF

        (State BRIBFLY exactly what you want this Court to do for you. Make NO legal arguments.

         Cite NO cases or statutes.)



                    /',,-




        I (We) hereby certify under penalty of perjury that the above complaint is true to the best of
        my ( our) information, knowledge and belief.                  ·
                            2:P~:f'
        Signed this ___,'._i_t_,,,_ =I\~,,----~___ day of ___________~ 20 ,;J
                                      1
                                          _'                                                !; •




                                                  ';.'· ~j
                                                   ,;.,,.,,,

                                               Signature of plaintiff(s)




                                                               5

     Case 3:21-mc-00013-KAC-DCP Document 1 Filed 02/08/21 Page 5 of 8 PageID #: 5
Case 3:21-mc-00013-KAC-DCP Document 1 Filed 02/08/21 Page 6 of 8 PageID #: 6
                                                                                                    --------------------



                                                                                     c~--. ·-.. , .,..-----• .. •·-.- .... -·.·····-· .-.. ·...




                                                                                                                            I
                                                                                                                                 1i'\
                                                  Disciplinary Hearing Results                                                  (~~.,.:

    Inmate's Full Name          ATKINS, ROBERT JOSEPH

                                                1149422

                                               Location       KCJ: VISITATION: BOOTH 1



             Inmate Present           Yes

             why:

    Inmate Represented by          ROBERT JOSEPH ATKINS                                  Event Number                 KCJ021020200815



    Statements:

    Postponed       No          If yes, why:

                                                                                                                                    Recomrn Eehav
        Date of
                                                                                                                                          Credit
       Incident                             Violation                              Disposition                Sentence

      02/10/2020         II-215-RESISTING (PHYSICALLY)
                                                        Reason for Disposition:


      Sentence                        Days                          Final                          Consecutive with                          Due
                           30                            0                             30                                                            03/14/2020
      Subtotal                      Credited                       Sentence                       Pres Sentence ( )                          Out

             Commissary (Excluding Personal Hygiene)                                                     Yes              Until

''·'5l'·Revoked Visitation and Messaging (Excluding Legal Visits)                                        Yes              Until
    Revoked Telephone Privileges and Messaging (Excluding
                                                                                                         Yes              Until
    Legal Calls)

    The following sanctions will be imposed:
         Recommendation to attend anger management classes                                                       No
         Reclassification                                                                                        No
    Swnmary of Findings:
         THE INMATE PLEADS NOT GUILTY TO THE CLASS II-215.                        THE INMATE STATES THAT HE NEVER RESISTED
         OFFICER CONTROL. UPON REVIEWING THE OFFICERS BODY                        CAMERA, THE INMATE CAN CLEARLY BE SEEN TAKING
         A FIGHTING STANCE BY BLADING HIS BODY AND PUSHING                        OFF THE.WALL AND TURNING TORWARD OFFICERS. THE
         INMATE WILL BE FOUND GUILTY BASED ON THE OFFICERS                        REPORT AND THE VIDEO EVIDENCE.


    Inmate                                                                                                     02/13/2020 09:51
                                                                                      Date Signed
    Signature

    Board Members:         BRYAN ALLIGOOD(1428096)       1   ROBERT SEALS(l307003)



      Reviewer's Signature:                                                                                           Date: _ _ _ _ _ _ _ _ __


            Approve                  New Hearing                        Open Pending Inmate Return Within One Calendar Year

      Comments:




                                                                                                                                                   Form #1118 (06/07)

          Case 3:21-mc-00013-KAC-DCP Document 1 Filed 02/08/21 Page 7 of 8 PageID Page
                                                                                  #: 7 1                                                                          of 1
                                                    '




                                                                .,


                                          -:
                                          :::_. ~
                                          ---                         --.I
                                                                      •ru
                                                                      •
                                           --·                        ru
                                          -·-                         ..i:-
                                                                      Ln
                                                                      •



                                          -·
                                          ..::...


                                                                      ru
                                                                      ru
                                                                      0:,
                                                                      •




Case 3:21-mc-00013-KAC-DCP Document 1 Filed 02/08/21 Page 8 of 8 PageID #: 8
